Citation Nr: 1819836	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for left knee injury residuals.

3.  Entitlement to a rating in excess of 10 percent for the period prior to September 15, 2011, in excess of 20 percent for the period from September 15, 2011, to December 27, 2017, and in excess of 40 percent thereafter, for lumbosacral degenerative disc disease (DDD) (previously lumbosacral strain).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to June 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  The November 2010 decision denied an increase in the evaluation for the Veteran's left knee disability.  The June 2011 rating decision continued the Veteran's 10 percent disability rating for his low back disability and the noncompensable rating for his hemorrhoids and denied entitlement to a TDIU.  A subsequent October 2012 rating decision granted the Veteran an increased rating of 20 percent for the low back disability, effective September 5, 2011, and an increased rating of 10 percent for hemorrhoids, effective June 1, 2010.  An additional January 2018 rating decision increased the evaluation of the Veteran's lumbosacral disability to 40 percent as of December 27, 2017.  However, as these increases in the Veteran's evaluations do not represent a total grant of benefits sought on appeal, the claims for increased ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In his May 2013 VA Form 9 Substantive Appeal, the Veteran requested to appear at a videoconference hearing before a member of the Board.  In May 2014, however, the Veteran, through is representative, withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).

In April 2015, the Board remanded these issues for further development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACTS

1  Throughout the period on appeal, the Veteran's service-connected hemorrhoids have manifested as large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; they have not been productive of persistent bleeding with secondary anemia or with fissures.

2.  The Veteran's left knee injury residuals more closely approximated a moderate instability impairment due to giving out, locking, falling, weakness, and use of an assistive device; it did not more closely approximate a severe impairment as there were no objective signs of instability on examination throughout the appeal period.

3.  Prior to September 15, 2011, the Veteran's lumbar spine disability was manifested by flexion to 80 degrees, extension to 30 degrees, and right and left lateral flexion and rotation to 30 degrees.  There was no evidence of ankylosis.

4.  For the period from September 15, 2011, to December 27, 2017, the Veteran's lumbar spine disability was manifested by flexion to 40 degrees both in active and passive motion; his extension was to 16 degrees; his left and right lateral flexion was to 25 degrees.  There was no evidence of ankylosis.

5.  For the period beginning December 27, 2017, the Veteran's lumbar spine disability was manifested by flexion limited to 30 degrees, extension to 5 degrees, and right and left lateral rotation and flexion limited to 20 degrees.  There was no evidence of ankylosis or any incapacitating episodes.

6.  Resolving doubt in favor of the Veteran, the evidence demonstrates that he has mild radiculopathy of the right and left lower extremities which is attributable to his service-connected lumbar spine disabilitity, as of December 27, 2017.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.114, Diagnostic Code (DC) 7336 (2017).

2.  Resolving all reasonablel doubt in favor of the Veteran, the criteria for a rating of 20 percent, but no higher, for the Veteran's left knee injury residuals have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).

3.  The criteria for a rating in excess of 10 percent for lumbosacral DDD for the period prior to September 15, 2011, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).

4.  The criteria for a rating in excess of 20 percent for lumbosacral DDD for the period from September 15, 2011, to December 27, 2017, have not been met.  38 U.S.C §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).

5.  The criteria for a rating in excess of 40 percent for lumbosacral DDD for the period beginning on December 27, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).

6.  The criteria for a separate 10 percent disability rating, but no higher, for left lower extremity radiculopathy as of December 27, 2017, have been met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2017).

7.  The criteria for a separate 10 percent disability rating, but no higher, for right lower extremity radiculopathy, as of December 27, 2017, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

Hemorrhoids

The Veteran contends his hemorrhoids are more severe than his current rating.  

In August 2010, a VA examination indicated the Veteran had external hemorrhoids at 3'0 and 9'0 clock angles.  His digital rectal examination showed the walls were normal.  There was no ulceration.  There were no internal hemorrhoids.  The rectal examination showed there was no reduction of lumen.  Sphincter control was normal.  Rectal tonus was normal.  The anal reflexes were normal.  Examination of the prostate was within normal limits.  

In December 2010, a VA examination regarding the Veteran's hemorrhoids indicated he had hemorrhoids since 1988.  He reported anal itching, pain, and swelling.  He had no diarrhea, tenesmus or perianal discharge.  He did not report a leakage of stool.  He reported hemorrhoids that were constantly present.  Upon examination, there was a slight (in degree) reduction of lumen.  Rectal examination did not reveal any loss of sphincter control, loss of rectal tonus, fissure, ulceration,  trauma, rectal bleeding, anal infections, proctitis, spinal cord injury, or protrusions.  The anal reflexes were normal.  Anal walls were normal.  External hemorrhoids were present on examination of the rectum located at 6 o'clock and were not reducible.  The size of the hemorrhoids were moderate.  There was no evidence of bleeding.  Thrombosis was absent.  There was evidence of frequent recurrence, with excessive redundant tissue.  Examination of the prostate was within normal limits.  The Veteran's hemorrhoids did not cause anemia and there were no findings of malnutrition.

In September 2011, a private medical examination indicated the Veteran suffered from hemorrhoids since service.  He reported that his hemorrhoids would bulge which caused occasional flare-ups.  He stated that he noted occasional blood on his toilet paper.  The examiner stated that a rectal examination was not performed, but that based on the Veteran's described symptoms, the Veteran did not meet the criteria for a compensable rating as he did not have irreducible or thrombotic redundant tissue.  

The Veteran's service-connected hemorrhoids are evaluated at 10 percent disabling as of June 1, 2010, under DC 7336.  DC 7336 provides that external or internal hemorrhoids are evaluated at 10 percent disabling when large or thrombotic and irreducible with excessive redundant tissue and frequent recurrences.  38 C.F.R. § 4.114.  A 20 percent rating is warranted when there is persistent bleeding and with secondary anemia, or with fissures.  

Based on the foregoing, the Board finds that an rating in excess of 10 percent for the Veteran's hemorrhoids is not warranted.  There is no evidence of record which establishes that at any time during the period on appeal were the Veteran's hemorrhoids productive of persistent bleeding with secondary anemia or with fissures.  Throughout the appeal period, the medical records, including the Veteran's private examination, indicated that his hemorrhoids were either large, irreducible, had excessive redundant tissue, or had frequent recurrences.  Thus, the Veteran's hemorrhoids are clearly encompassed in the 10 percent evaluation he currently is assigned.

The Board finds the private and VA examiners' medical opinions highly probative to the issue of the severity of the Veteran's hemorrhoids.  Specifically, the examiners interviewed the Veteran and conducted a physical examination.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the VA examination opinions great probative weight.  

The Board has also considered the statements submitted by the Veteran in support of the claim, specifically that his hemorrhoids are more severe than reflected in the 10 percent evaluation.  However, though the Veteran is competent to report observable symptoms he experiences through his senses, such pain and discomfort, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Layno v. Brown, 6 Vet. App. 465 (1994).  The identification of a disability and the determination of the severity of that disability requires medical expertise that the Veteran has not shown he possesses.  Competent evidence concerning the nature and extent of the Veteran's hemorrhoids has been provided by the medical personnel who have examined him and who made pertinent clinical findings in conjunction with those examinations.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's hemorrhoids.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee

In January 2010, the Veteran indicated that his left knee disorder had worsened in severity.

In January 2010, a VA medical center (VAMC) indicated the Veteran reported a left knee injury while in-service.  He stated that a bony prominence sticks out from the left knee above his patella.  His pain was reported to be occasional, and was non-radiating, dull ache, which was increased by walking, activity, and bending/stooping.  The Veteran reported his pain was controlled by medication.  He denied any bowel, bladder, sensory or motor weakness, or changes in lower extremities or fever.

In February 2010, a VAMC record showed the Veteran to have been issued bilateral keen braces for knee pain.  

In March 2010, a VA examination indicated the Veteran had been diagnosed with patella femoral syndrome/lateral meniscus tear of the left knee since 1988.  He reported his symptoms as weakness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, pain, and dislocation.  He indicated he did not experience stiffness, heat, redness, deformity, drainage effusion, and, subluxation.  He reported flare-ups as often as 5 times a day, lasting for 3 hours with his pain at a level 9 out of 10.  The flare-ups were precipitated by physical activity and occurred spontaneously.  During a flare-up the Veteran reported he experienced not being able to walk for hours and a limitation of motion of his left knee experienced as locking of his leg and giving way.  He reported that he had knee braces for both of his knees and that he had fallen multiple times.  He stated he could not run or play with his kids, help his wife around the house, sit without propping his leg up, kneel down and get up without assistance, and had difficulty with stairs.  

Upon examination, the Veteran was found to have normal posture and walk with a normal gait.  His range of motion was found to be flexion to 130 degrees, with pain at 120 degrees, and extension to 0 degrees with no pain shown.  After repetitive motion, the Veteran's extension was 0 degrees, and his flexion was to 120 degrees.  The examiner noted that the Veteran's joint function on the left was additionally limited by pain after repetitive use, but was not limited by fatigue, weakness, lack of endurance, or incoordination.  The stability tests were within normal limits.  His left knee X-ray was normal.  The Veteran was diagnosed with a left knee strain, with factors of pain and weakness

In July 2010, the Veteran submitted a statement in support of his claim.  He reported that he walked with a brace on his left knee all the time to keep from falling.

In August 2010, a VAMC record indicated the Veteran had twisted his left knee and wanted an increase in his disability rating.

In August 2010, the Veteran's wife submitted a statement indicating that his left knee would give out while was walking, causing him to lose his balance and stumble and occasionally fall.  She reported that he had to keep his knee brace on from the time he woke up until he went to bed.  She reported witnessing his left knee give out with the knee brace on.  She indicated he had problems with going up and down stairs and an inability to get down on his knees for any length of time.  

In August 2010, the Veteran submitted a lay statement from J.D. that indicated she had witnessed his knee pain and that he had difficulty standing for extended periods.  She reported that the Veteran had to use a knee brace to offset the weakness of his knee and that he suffered from knee pain, which, in conjunction with his back pain, could cause him to be unable to continue his activities.  

In August 2011, a VAMC record indicated the Veteran had a left knee injury in service.  He reported a bony prominence sticks out from the left knee above the patella.  He reported occasional knee pain, which was a dull ache and non-radiating.  His pain was increased by walking, activity, and bending/stooping.  He was on OTC medication and reported that his pain was reduced by rest and medication.  He denied any bowel, bladder, or sensory or motor weakness, changes in his lower extremities, or fever.

In September 2011, a private medical examination indicated the Veteran suffered from left knee pain which was a constant aching at a 7 out of 10.  He reported his left knee giving out and that he had fallen.  He denied flare-ups, but stated that his pain radiated to his left hip.  The Veteran reported that due to his knee pain he was no longer able to exercise, do routine chores, and had curtailed his activities.  Upon examination, the Veteran's range of motion was normal - it was noted he had full range of motion.  He had tenderness on the anterior portion of the knee and he had pain on partial squatting.  No ankylosis, subluxation, crepitations, click, snaps, weakness, effusions, deformities, or erythema was noted or found.  His left knee stability tests were within normal limits.  The examiner opined that the Veteran's left knee justified a disability rating of 20 percent.  

In September 2012, a VAMC record indicated the Veteran had a left knee injury in service.  He reported a bony prominence sticks out from the left knee above the patella.  He reported occasional knee pain, which was a dull ache and non-radiating.  His pain was increased by walking, activity, and bending/stooping.  He was on OTC medication and reported that his pain was reduced by rest and medication.  He denied any bowel, bladder, or sensory or motor weakness, changes in his lower extremities, or fever.

In May 2013, a VAMC record indicated the Veteran had a left knee injury in service.  He reported a bony prominence sticks out from the left knee above the patella.  He reported occasional knee pain, which was a dull ache and non-radiating.  His pain was increased by walking, activity, and bending/stooping.  He was on OTC medication and reported that his pain was reduced by rest and medication.  He denied any bowel, bladder, or sensory or motor weakness, changes in his lower extremities, or fever.

In December 2017, a VA examination found the Veteran to have residuals of a left knee injury.  He reported his current knee pain was burning pain made worse by movement, walking, and squatting.  He rated his pain as 6 out of 10.  The Veteran denied flare-ups.  He denied functional loss or functional impairment.  Upon examination, his flexion was to 120 degrees and his extension was to 0 degrees.  His decreased range of motion was due to pain on flexion, but the pain was not noted to cause or result in functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion after three repetitions.  There was no objective evidence of localized pain or tenderness on palpitation of the knee.  There was no evidence of pain with weight bearing or crepitus.  Additional factors of swelling, deformity, instability, interference with sitting or standing were not present.  Muscle strength testing was normal and no muscle atrophy was found.  No ankylosis was found.  Joint subluxation or lateral instability was not found.  Joint stability testing was normal.  Shin splints or a meniscus condition were not present.  The Veteran had no history of surgical procedures.  No assistive devices were used.  Degenerative arthritis was not found to be present on a diagnostic testing.  A concurrently performed X-ray showed not fracture, subluxation, or other significant bone or soft tissue abnormality.  The Veteran reported that he was not able to stand, walk, or squat, without left knee pain.  

The Veteran's left knee is currently assigned a 10 percent rating under DC 5257.  DC 5257 provides a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for a severe impairment.  

The Board observes that the words "slight," "moderate," "severe," and "pronounced" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as "slight" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2017).

In light of the foregoing, the Board finds that by resolving all reasonable doubt in favor of the Veteran that a 20 percent rating is warranted for the Veteran's left knee disability.  The Veteran had consistent complaints of knee buckling, causing him to fall.  He was provided a knee brace assistive device from VA, which he reported he had to wear all day to provide him knee stability.  Lay testimony also supported the Veteran's contention that he had knee buckling and that his knee consistently gave out.  Thus, the Board finds that the Veteran's left knee symptomology more closely approximates a moderate impairment of his left knee, sufficient to warrant a 20 percent disability rating.  However, the Board does not find that the Veteran's knee symptomology warrants a 30 percent, or severe, impairment evaluation at any time during the time of the appeal.  Throughout the course of the appeal, and the examinations contained therein, including his private 2011 examination, the Veteran's knee did not show objective symptoms of lateral instability or recurrent subluxation.  He did not have objective signs of clicking or snapping in any of his examinations, and no reports of those symptoms were in his VAMC treatment records.  As such, the Board finds that the Veteran's left knee injury residuals do not more closely approximate a severe impairment sufficient to support a 30 percent evaluation at any time during the appeal period.  

The Board finds the March 2010 and December 2017 VA examiners' and September 2011 private examiner's medical opinions highly probative to the issue of the severity of the Veteran's left knee disability.  Specifically, the examiners interviewed the Veteran and conducted a physical examination.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the examination opinions great probative weight.  

The Board has also considered the statements submitted by the Veteran in support of his claim, including the lay statements submitted, which indicated that his functional capacity was limited beyond what was set forth in his rating.  The Board finds that though the Veteran and the persons providing buddy statements are competent to report observable symptoms the Veteran experienced through his senses, such pain, stiffness, and weakness, they are not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Layno v. Brown, 6 Vet. App. 465 (1994).  The identification of knee disabilities and the determination of the range of motion of the knees requires medical expertise that the Veteran or his other witnesses have not shown they possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's knee disability has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with those examinations.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's and lay statements in support of his claim.

In addition, the Board has considered other potentially applicable diagnostic codes for rating the Veteran's service-connected left knee disability.  As the Veteran's left knee disability did not result in ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, DCs 5256, 5258, 5259, 5262, and 5263 are not for application.  Also, the Veteran's limitation of flexion or extension is not to the degree which warrants a rating pursuant to DCs 5260 or 5261.  

Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board finds that by resolving all reasonable doubt in favor of the Veteran that the criteria for a 20 percent rating, but no higher, for the Veteran's left knee disability, have been met.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's left knee disability for any period of the appeal.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral Spine

In August 2010, the Veteran requested an increase in the evaluation for his lumbar spine disability. 

In January 2010, a VAMC record indicated the Veteran had injured his lower back while running with his back-pack on.  His pain was increased with walking, activity, and bending/stooping.  His pain was reduced by rest and medication, which he indicated was over the counter.  He denied any bowel, bladder, sensory or motor weakness, or changes in lower extremities or fever.

In July 2010, the Veteran submitted a statement in support of his claim which indicated that his back constantly kept him from bending or picking things up.  An additional July 2010 statement, received by VA in August 2010, indicated that the Veteran's lower back was worsening and limiting his ability to perform daily activities.  

In August 2010, a VAMC record indicated the Veteran reported more lower back pain and wanted an increase in his disability rating.

In August 2010, the Veteran's wife submitted a statement indicating the Veteran's back prohibited him from bending for prolonged periods and that his activity level was compromised by his back.

In August 2010, the Veteran submitted a lay statement from J.D. that indicated that the Veteran's back pain, which in conjunction with his knee pain, could cause him to be unable to continue his activities.  

In September 2010, a VA examination of the Veteran's lumbar spine indicated he reported lumbar spine pain since 1988.  He reported limitation in walking because of his spine condition and pain radiation in his hips, down the legs.  He stated that, on average, he could walk 150 feet.  He reported that he experienced falls due to his spine condition.  The Veteran reported experiencing stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  In relation to the spine condition, he stated he had weakness of the spine and  leg.  He indicated having bowel problems in relation to the spine condition.  He reported urinary incontinence.  He stated that laying down or in any position, he was in constant pain, at 10, and that on a daily scale pain his pain was 9.  During a flare-ups he experienced functional impairment which was described as severe pain, weakness down to knees, slowing everything down and limitation of motion of the joint, which was described as joint pain from neck to knees, a daily throbbing with every heartbeat.  Additionally, the Veteran indicated that due to his back pain he was unable to play with his kids, drive for long periods of time, or make love to his wife.  He stated that most of the time, the he was either lying in bed or on the couch with his feet propped up.  

Upon examination, the Veteran's lumbar spine range of motion was 80 degrees of flexion and 30 degrees of extension.  His right and left lateral flexion and rotation was 30 degrees.  He experienced pain at the same degrees as indicated above and his repetitive range of motion was also the same as the degrees listed above.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  The Veteran's lumbar spine X-ray revealed lumbar spine degenerative arthritis.  In regards to the neurological complaints, an examination for the lumbar spine revealed no sensory deficits from L1- L5.  The examination of the sacral spine revealed no sensory deficits of S1.  There was no lumbosacral motor weakness.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were no signs of lumbar Intervertebral Disc Syndrome  (IVDS) with chronic and permanent nerve root involvement.  The examiner found that the Veteran had lumbosacral degenerative disc disease which was a progression and result of his prior lumbosacral strain.  The subjective factors were complaints of back pain, stiffness and spasms.  The objective factors were lumbar spine pain and limited range of motion on examination.  The examiner found that the Veteran did not have neurological complications due to his lumbar spine disorder and that his complained of neurological dysfunction was attributable to other service-connected conditions, including his mental health diagnosis and treatment.  

In August 2011, a VAMC record indicated the Veteran was injured while carrying his back pack and running.  He reported that his pain was increased by walking, activity, and bending/stooping.  He reported being on OTC medication and tolerating that medication well.  He reported that his pain was bearable and that he could function.  No gait imbalance, weight loss, or fevers were noted.  He denied night pain.  He reported intermittent spasms.  He denied any lower extremity weakness, sensory motor changes, or any urinary dysfunction.  He denied abnormality in bowel movement.  

In September 2011, a private medical examination indicated the Veteran experienced low back pain as a constant sticking knife-like pain at 8 out of 10, radiating from his lower back up to his neck.  He stated 2-3 times a week, the pain flared up to 10 out of 10, necessitating bed rest.  Upon examination, the Veteran's lumbosacral spine was found to have bilateral paralumbar tenderness with limited range of motion.  His lumbar flexion was to 40 degrees both in active and passive motion; his extension was to 16 degrees; his left and right lateral flexion was to 25 degrees.  The examiner opined that the Veteran's lumbar spine disability justified a rating of 20 percent.  

In September 2012, a VAMC record indicated the Veteran was injured while carrying his back pack and running.  He reported that his pain was increased by walking, activity, and bending/stooping.  He reported being on OTC medication and tolerating that medication well.  He reported that his pain was bearable and that he could function.  No gait imbalance, weight loss, or fevers were noted.  He denied night pain.  He reported intermittent spasms.  He denied any lower extremity weakness, sensory motor changes, or any urinary dysfunction.  He denied abnormality in bowel movement.  

In May 2013, a VAMC record indicated the Veteran was injured while carrying his back pack and running.  He reported that his pain was increased by walking, activity, and bending/stooping.  He reported being on OTC medication and tolerating that medication well.  He reported that his pain was bearable and that he could function.  No gait imbalance, weight loss, or fevers were noted.  He denied night pain.  He reported intermittent spasms.  He denied any lower extremity weakness, sensory motor changes, or any urinary dysfunction.  He denied abnormality in bowel movement.  

In December 2017, a VA examination indicated that the Veteran had back pain symptoms of constant, sharp, lower back pain which was made worse with movement, sitting, standing, walking, and laying down.  He rated his pain as 10 out of 10.  He denied flare-ups in his lower back and did not report any function loss or functional impairment of his thoracolumbar spine.  His forward flexion was to 30 degrees, extension to 5 degrees, and right and left lateral rotation and flexion to 20 degrees.  His decreased range of motion was due to pain.  Pain was noted on all types of motion testing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine.  There was pain with evidence of weight bearing.  The Veteran was able to perform repetitive-use testing and did not have additional loss of function or range of motion after three repetitions.  He did not have muscle spasm or guarding of the lumbar spine.  He did not have muscle atrophy and his sensory examination was normal.  He was found to have mild, intermittent radicular pain, paresthesias and numbness in his right and left lower extremity.  The sciatic nerves on both sides were found to be involved.  It was found to be mild radiculopathy.  No ankylosis of the spine was found.  No other neurological abnormalities were found.  IVDS was not found.  Arthritis was documented on diagnostic testing.  

The Veteran's lumbar spine disability was evaluated under 38 C.F.R. § 4.71(a), DC 5237.

Under DC 5237, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, Plate V.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell, 25 Vet. App. 32  . 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Period Prior to September 15, 2011

The Veteran's low back was assigned a 10 percent rating prior to September 15, 2011.

Prior to September 15, 2011, the Veteran's lumbar spine range of motion was documented at 80 degrees of flexion and 30 degrees of extension, which are clearly within the range of motion limitations contemplated for a 10 percent evaluation.  Additionally, the Veteran's spine was not found to be limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  His gait was within normal limits and no guarding was found.  Furthermore, there is no evidence that the Veteran's lumbar spine symptoms would result in forward flexion of the thoracolumbar spine limited to greater than 30 degrees but not greater than 60 degrees, even considering the Veteran's symptomology.  Further, the Board notes that the rating criteria for the evaluating the spine indicates the measurements are to be used with or without symptoms such as pain.  Finally, there is no indication that the Veteran experienced functional impairment in excess of that reported in the VA examination reports during a painful flare-up.  Upon examination, the Veteran's lumbar spine did not show evidence of radiating pain on movement, muscle spasm, tenderness, guarding of movement, or weakness.  As such, the Board finds the that the preponderance of the evidence does not support a finding that the Veteran's lumbar spine disability more closely approximated the criteria for a rating in excess of 10 percent prior to September 15, 2011. 

The Board further notes that there is no evidence of additional limitation experienced by the Veteran on repetition.  The Board is mindful that the Veteran has complained of pain in the lumbar spine.  Although VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the rating criteria, the overall level of disability demonstrated by the Veteran was not commensurate with the degree of motion loss required for a rating higher than 10 percent even with consideration of pain.  Moreover, to the extent that the Veteran did report pain, no VA examiner noted any significant loss of motion or function that would support a finding of an increased rating.  The Board finds that a disability rating in excess of 10 percent may not be granted under the pertinent rating criteria.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a rating in excess of 10 percent for the functional impairment of the Veteran's lumbar spine disability at any point prior to September 15, 2011.

The Board finds the September 2010 VA examiner's medical opinion highly probative to the issue of the severity of the Veteran's lumbar spine disability.  Specifically, the examiner interviewed the Veteran and conducted a physical examination.  Moreover, the examiner had the requisite medical expertise and had sufficient facts and data on which to base his conclusions.  As such, the Board accords the September 2010 VA examination opinion great probative weight.  

In so finding, the Board has considered the Veteran's statements and that of his wife and friend during the period prior to September 15, 2011, which indicated the Veteran's pain and functional limitations had increased.  The Board finds that though the Veteran and the persons providing lay statements are competent to report observable symptoms the Veteran experienced through his senses, such pain, stiffness, and weakness, they are not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Layno v. Brown, 6 Vet. App. 465 (1994).  The identification of a spine disability and the determination of the range of motion of the spine requires medical expertise that the Veteran or his other witnesses have not shown they possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's lumbar spine  disability has been provided by the medical personnel who examined him and who have made pertinent clinical findings in conjunction with that examination.  The medical findings, as provided in the examination report, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's and lay statements in support of his claim for a rating in excess of 10 percent.

Period from September 15, 2011, to December 27, 2017

As of the September 15, 2011, private medical examination, the Veteran's spine showed a range of motion of flexion to 40 degrees, extension to 16 degrees, and left and right lateral flexion to 25 degrees.  These limitations are clearly within the rating criteria set forth for a 20 percent evaluation.  The Veteran's private examination indicated that his lumbosacral spine had bilateral paralumbar tenderness with limited range of motion.  As such, the Board finds that a rating in excess of 20 percent is not supported by the preponderance of evidence. There was no evidence of record to indicate that his gait was not within normal limits or had symptoms of guarding.  There was no evidence that the Veteran's lumbar spine symptoms would result in any further reduction in forward flexion than what was evidenced in his private examination, even considering the Veteran's symptomology.  Finally, there was no indication that the Veteran experienced functional impairment in excess of that reported in the private examination or VAMC treatment records.  

The Board finds the September 2011 private examiner's medical opinion highly probative to the issue of the severity of the Veteran's lumbar spine disability.  Specifically, the examiner interviewed the Veteran and conducted a physical examination.  Moreover, the examiner had the requisite medical expertise and had sufficient facts and data on which to base his conclusions.  As such, the Board accords the September 2011 examination opinion great probative weight.  

The Board again acknowledges that VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant criteria when evaluating limitation of motion for joint disabilities.  However, the Board notes that there are no medical records of evidence showing the Veteran to have severe functional loss due to his lumbar spine disability.  Although the Veteran reported feeling back pain daily, there is no evidence of record indicated that the Veteran's pain in more closely approximated forward flexion of the thoracolumbar spine to 30 degrees or less, or unfavorable or favorable ankylosis of the entire thoracolumbar spine.  Therefore, the Board finds that the Veteran's low back pain was considered within the assigned 20 percent evaluation, and the assignment of any higher disability rating in excess of 20 percent for the period from September 15, 2011, to December 27, 2017, is not warranted.

Period Beginning December 27, 2017

As of the December 27, 2017, VA examination, the Veteran's lumbar spine flexion was limited to 30 degrees, extension to 5 degrees, and right and left lateral rotation and flexion to 20 degrees.  Further, though the Veteran had reports of constant, sharp, lower back pain which he stated was made worse with movement, sitting, standing, walking, and laying down, he denied flare-ups of thoracolumbar pain in his December 2017 examination.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine.  There was pain with evidence of weight bearing.  His range of motion is clearly within the criteria set forth in the 40 percent evaluation. 

The Board notes that in order for a rating of either 50 or 100 percent, the Veteran's spine must show some ankylosis - either of just the thoracolumbar spine or of the entire spine.  The Board finds that it is clear from the evidence of record that at no time during the period of the appeal has the Veteran had documentation or a finding of any type of ankylosis of any part of his spine.  Thus a rating of either 50 or 100 percent for any time during the period on appeal is not warranted by the evidence of record.

The Board again considered whether an increased rating due to functional loss, weakness, excess fatigability, or incoordination was warranted.  However, upon examination in December 2017, the Veterans' lumbar spine had no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine and he was able to perform repetitive-use testing.  His examination did not find additional loss of function or range of motion after three repetitions.  He did not have muscle spasm or guarding of the lumbar spine.  He did not have muscle atrophy.  The examiner also found that the Veteran did not have evidence of additional limitation on repetition.  The Board is again mindful that the Veteran has complained of pain in the lumbar spine.  Although VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the rating criteria, the overall level of disability demonstrated by the Veteran was not commensurate with the degree of motion loss required for a rating higher than 40 percent even with consideration of pain.  The Board finds that a disability rating in excess of 40 percent as of December 27, 2017, may not be granted under the pertinent rating criteria.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for the functional impairment of the Veteran's lumbar spine disability at any point as of December 27, 2017.

The Board finds the December 2017 VA examiner's medical opinion highly probative to the issue of the severity of the Veteran's lumbar spine disability.  Specifically, the examiner interviewed the Veteran and conducted a physical examination.  Moreover, the examiner had the requisite medical expertise and had sufficient facts and data on which to base his conclusions.  As such, the Board accords the VA examination opinion great probative weight.  

The Board has also considered the statements submitted by the Veteran in support of the claim, specifically that his functional capacity is limited beyond what is set forth in his current rating criteria.  The Board again finds that though the Veteran and his additional lay witnesses are a lay persons and are competent to report observable symptoms he experiences through his senses, such pain and stiffness, they are not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Layno v. Brown, 6 Vet. App. 465 (1994)..  The medical findings, as provided in the Veteran's examination report, directly addresses the criteria under which his disability was rated.  The Board finds that evidence was the most persuasive and outweighs the Veteran's statements in support of his claim.

As to separate ratings for any associated neurological impairment, the Board notes that the December 2017 examiner found the Veteran to have mild sciatic nerve impairment due to his lumbar spine disability.  No prior examiner had made such findings.  He was found to have mild, intermittent radicular pain, paresthesias and numbness in his right and left lower extremity.  The sciatic nerves on both sides were found to be involved.  It was found to be mild radiculopathy.  The Board finds that both lower extremities warrant 10 percent ratings for moderate, incomplete paralysis, effective December 27, 2017.  See 38 C.F.R. 4.124a, Diagnostic Code 8520. VA and private examination records do not indicate radiculopathy symptoms more severe than that described above.  Further, VA and private examination records do not indicate objective findings of right or left lower extremity radiculopathy prior to December 27, 2017.   Thus, resolving doubt in favor of the Veteran, the Board finds that a separate, 10 percent rating for mild sciatic nerve impairment of the left and the right lower extremities, effective December 27, 2017, is warranted.  

Additionally, the Board does not find that other neurological impairments in conjunction with the Veteran's lumbar spine disability are supported by the evidence of record.  The Veteran has made complaints of erectile, bowel, and urinary dysfunction, however, those disorders were found to be attributable to his other health diagnoses, including his mental health disorder and the medication associated with treatment of that disability.  

In sum, resolving all doubt in favor of the Veteran, the Board finds that a separate 10 percent disability rating is warranted for right and left lower extremity radiculopathy, for the period beginning December 27, 2017.  However, the Veteran is not entitled to any higher ratings for his lumbar spine disability at any time pertinent to the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to a rating in excess of 10 percent for hemorrhoids is denied.

Entitlement to a rating of 20 percent, but no higher, for left knee injury residuals is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for lumbosacral DDD prior to September 15, 2011, is denied.

Entitlement to a rating in excess of 20 percent for lumbosacral DDD from September 15, 2011, to December 27, 2017, is denied.

Entitlement to a rating in excess of 40 percent for lumbosacral DDD beginning December 27, 2107, is denied.

Entitlement to a separate, 10 percent disability rating for left lower extremity radiculopathy is granted beginning December 27, 2017, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a separate, 10 percent disability rating for right lower extremity radiculopathy is granted beginning December 27, 2017, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran has sought a TDIU in regards to his service connected left knee and lumbosacral disabilities.  

The Board notes that the Veteran is service connected for schizoaffective disorder, bipolar type with a 100 percent evaluation from the January 28, 2010, date of the grant of service connection.  The Board notes that though a 100 percent rating often precludes a TDIU, this is not universally true, as set forth by the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, the Court reiterated that the Secretary is required to maximize benefits.  Id. at 294.  The Court held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular rating to remain in effect.  

As an initial matter, in August 2010, the Veteran filed a VA 21-9840 application for increased compensation based on unemployability.  In a June 2011 rating decision, the RO denied the Veteran's application for entitlement to a TDIU.  In April 2015, the Board remanded the Veteran's claim for a TDIU as it was intertwined with his claims for increased ratings.  

Even considering the increased ratings granted in the decision herein, the Veteran's maximum rating assigned (which was as of December 27, 2017) does not meet the schedular criteria for the Board's consideration of a TDIU (for service connected disabilities other than the Veteran's service connected schizoaffective disorder).  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

However, although the Veteran does not meet the schedular criteria for a TDIU, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

In July 2010, the Veteran submitted a statement in support of his claims that stated he had been unable to work due to his back and knee disorders.  He also submitted lay testimony that his knee and back disabilities limited his functional capacity.

In a July 2010 letter, received by VA in August 2010, a VA staff physician indicated the Veteran was stable to sustain part-time employment and was not able to work more than 20 hours a week.

In April 2012, a private vocational assessment indicated the Veteran had ceased working due to functional limitations due to his knee and back conditions.  The examiner indicated that after review of the Veteran's file, he required frequent treatment for his low back and left knee.  She stated that the Veteran had been reportedly terminated from his employment due to absences from work due to exacerbations of severe back pain and pain and swelling of his left knee.  His functional limitations were stated as related to prolonged sitting, standing, and walking.  It was the examiner's opinion that the Veteran was entitle to a 100 percent TDIU rating.  

In light of the above, the Board finds that referral is warranted to the Director of the Compensation Service under the provisions of 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an opportunity to provide a full statement regarding the severity and functional impact of his service-connected left knee and lumbosacral spine disabilities, as well as to provide information on his employment history and specific information regarding his educational background, for the appeal period.

2.  Thereafter, refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted.  Include a full statement as to the Veteran's service-connected left knee and lumbosacral disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.

3.  After ensuring compliance with the development requested above, readjudicate the claim for a TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


